THE
                                                                                              2920 North Pearl Street
    James J. Hartnett
    Will Ford Hartnett
                                                      HARTNETT                                             Dallas, Texas 75201
    Jim Hartnett, Jr.                                              LAW FIRM                          www.hartnettlawfirm.com
    Jay David Hartnett
    Fred Hartnett
                                                                                                                   (214) 742-4655
    Melinda J. Hartnett*                                                                                        (214) 855-7857 Fax
    Tanner Hartnett




                                                    January 21, 2015



                                                                                                                               121
                                                                                                                  r-o
                                                                                                                          ••••-*     i
                                                                                                                  a=>
                                                                                             "...                 iCn     '.'" r^i
                                                                                      - ""-— J '•*-               C—       -'••- -••)
                                                                                             p»        ^"""•«     s>
                                                                                                                  "ZZ.
         Via U. S. Regular Mail                                                       "l      ••••                          r>« : •-•
                                                                                             -'                   ro        -"     :'       -
                                                                                                                  CO        -••-•r^
                                                                                               rvN,                                      • •"
         Clerk of the Court                                                                            —


                                                                                                                   Z2                    1 -.

                                                                                                                   "Z£L
         Fourth Court of Appeals                                                           1 -">•--
                                                                                                      E*"*'—.      ro        . •' •-
         Cadena-Reeves Justice Center
         300 Dolorosa, Suite 3200                                                                                   CO

         San Antonio. Texas 78205-3037

                 Re:       No 04-14-00110-CVIMary Moczygemba v. Thomas J. Moczygemba andHarry
                           Lee Moczygemba

         Dear Clerk of the Court:

                 We would like to purchase an audio cd of the Oral Argument in the above-referenced
         matter that took place on January 21, 2015. Enclosed is a check for $5.00 for this cd. I have also
         enclosed a postage-paid return envelope.

                 Thank you in advance for your assistance and let me know if you need additional
         information.


                                                              Very truly yours,




                                                              Toni Napier
                                                              Legal Assistant to Jim Hartnett, Jr.

         An
         Enclosures




Pdr?-c           &3//S
                                     'Licensed to practice in Texas and New York